Powell, J.
(After stating the facts.)
Hnder Beard’s version, Hammock’s contract was an original undertaking, not within the purview of the statute of frauds. According to Hammock’s testimony, it was an agreement to answer for the default of another, and, not being in writing, was. void. Evans v. Griffin, 1 Ga. App. 327 (57 S. E. 921); Chapman v. *120Conwell, 1 Ga. App. 212 (3), (58 S. E. 137); Bluthenthal v. Moore, 111 Ga. 297 (36 S. E. 689). The evidence being conflicting, the judge of the superior court could not properly grant final judgment. He may still grant a new trial if he sees proper; for when the evidence is conflicting,-his discretion in ordering a new trial will not be disturbed. Judgment reversed.